DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This action is responsive to the request for continued examination (RCE), amendments and remarks received 06 January 2021. Claims 1 - 9, 12, 13 and 15 are currently pending. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 06 January 2021 has been entered.
 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation(s) is/are: “a gaze point tracking device” in claim 2.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The rejections to claims 1 - 9, 11 - 13 and 15 under 35 U.S.C. 103 are hereby withdrawn in view of the amendments received 06 January 2021.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Lawrence S. Perry (Reg. No. 31,865) on 12 March 2021.

The application has been amended as follows: 

-	In Claim 1 Lines 20 - 21 change “in the set of gaze regions but not included in a description region as” to --in in the set of gaze regions but not included in the set of described regions as--.

-	In Claim 1 Line 30 change “text indicating the region corresponding to the missing description” to --text indicating [[the]] a region corresponding to [[the]] a missing description--.

-	In Claim 1 Lines 32 - 33 change “area emphasizing the region corresponding to the checking failure” to --area emphasizing [[the]] a region corresponding to [[the]] a checking failure--.

-	In Claim 12 Lines 19 - 20 change “information of a region that is included in the set of gaze regions but not included in a description region as a first” to --information of [[a]] the region that is included in the set of gaze regions but not included in the set of described regions as a first--.

-	In Claim 12 Lines 21 - 22 change “information of a region that is included in the set of described regions” to --information of [[a]] the region that is included in the set of described regions--.

-	In Claim 13 Lines 20 - 21 change “information of a region that is included in the set of gaze regions but not included in a description region as a first” the region that is included in the set of gaze regions but not included in the set of described regions as a first--.

-	In Claim 13 Lines 22 - 23 change “information of a region that is included in the set of described regions” to --information of [[a]] the region that is included in the set of described regions--.

-	In Claim 15 Line 21 change “the step of controlling” to --the

-	In Claim 15 Lines 22 - 23 change “information of a region that is included in the set of gaze regions but not included in a description region as a first” to --information of [[a]] the region that is included in the set of gaze regions but not included in the set of described regions as a first--.

-	In Claim 15 Lines 24 - 25 change “information of a region that is included in the set of described regions” to --information of [[a]] the region that is included in the set of described regions--.

-	In Claim 15 Line 28 change “the step of controlling” to --the

 consistency determination determines that there is--.

-	In Claim 15 Lines 30 - 31 change “and the display control unit controls the monitor” to --and controlling the monitor--. 

-	In Claim 15 Lines 32 - 33 change “when the determination unit determines that there is” to --when the consistency determination determines that there is--.

Allowable Subject Matter
Claims 1 - 9, 12, 13 and 15 (now renumbered 1 -12) are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art does not anticipate nor does it suggest the combination as presently claimed. In particular, an apparatus and method for assisting creation of an interpretation report comprising: determining consistency between a set of gaze regions and a set of described regions, which are regions that correspond to a sentence of description of an interpretation report which is a result of the interpretation of the medical image data by a user, wherein when it is determined that there a region that is included in the set of gaze regions but not in the set of described regions controlling a monitor to display a message containing text indicating a region corresponding to a missing description, and wherein when it is determined that there is a region that is included in the set of described regions but not in the set of gaze regions controlling the monitor to display a message including an image of an anatomical area emphasizing a region corresponding .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Reiner U.S. Patent No. 9,841,811; which is directed towards utilizing an eye tracking apparatus during interpretation of medical imaging data to assist medical personnel in generating and reviewing medical reports.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC RUSH whose telephone number is (571) 270-3017. The examiner can normally be reached on 9am - 5pm Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Bella can be reached on (571) 272 - 7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/ERIC RUSH/Primary Examiner, Art Unit 2667